   Case 19-00450-SMT      Doc 42
                              Filed 08/14/19 Entered 08/14/19 16:44:05   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 4

Signed: August 14, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    VINCENT L. PHILLIPS,                 )     Case No. 19-00450
                                         )     (Chapter 7)
                           Debtor.       )     Not for publication in
                                         )     West’s Bankruptcy Reporter.

                      MEMORANDUM DECISION AND ORDER
              REQUIRING DEBTOR TO SHOW CAUSE WHY HIS MOTION
        TO CONVERT TO CHAPTER 13 OUGHT NOT BE DENIED AND SETTING
       AN EVIDENTIARY HEARING ON THE MOTION IF ONE PROVES NECESSARY

           The debtor filed a motion to convert this case to Chapter

    13.1       Under § 109(e), a debtor may be a debtor in a Chapter 13

    case only if the debtor owes on the petition date “noncontingent,

    liquidated, secured debts of less than $1,257,850.”             In the

    debtor’s prior case, Case No. 19-00002, proofs of claims were

    filed asserting secured claims as follows:




           1
            At a hearing of August 13, 2019, on the debtor’s motion
    under 11 U.S.C. § 362(c)(4) to impose the automatic stay, Wells
    Fargo questioned the debtor’s eligibility under 11 U.S.C.
    § 109(e) to be a debtor in a Chapter 13 case, and the Chapter 13
    trustee or creditors could raise that issue if the case were
    converted to Chapter 13. However, the motion to convert was not
    being heard at that hearing.
Case 19-00450-SMT   Doc 42   Filed 08/14/19 Entered 08/14/19 16:44:05   Desc Main
                             Document Page 2 of 4


      Collateral       Secured Claim Asserted

      Pa. Ave.           $324,035.71 (Old Line Bank)
      Ord Street          $59,210.54 (Wells Fargo)
      Forrester St.       $280,575.56 (Wells Fargo)
      Ord Street          $226,663.03 (Wells Fargo)
      30th Street         $420,730.73 (Wells Fargo)
      Mellon Street       $135,390.62 (Wells Fargo)
      Mellon Street        $91,177.08 (Bank of New York Mellon)
      Total             $1,537,783.27

The debtor indicated in the hearing of August 13, 2019, noted in

footnote 1, that except for mortgage payments to Old Line Bank,

he had failed to make mortgage payments on his other secured

debts for 16 months prepetition.           Those other secured debts

should thus stand at the petition date at more than the amounts

claimed in the prior case.        Old Line Bank has filed a claim in

this case showing that it was owed $305,225.54 on the petition

date, $18,810.17 less than it claimed on its proof of claim in

the prior case.

      By reason of 11 U.S.C. § 506(a), there may be one other

appropriate adjustment in the debtor’s favor in applying

§ 109(e).   The debtor’s schedules list values for his real

properties.   With one exception, each of those values exceeds the

amount of the secured debt listed above regarding that property.

The exception is the 30th Street property that the debtor values

at $250,120, which is less than the secured debt asserted in the

prior case of $420,730.73.        Under § 506(a), the 30th Street

secured claim would be limited to $250,120, if the debtor’s value

of the property is used, and the other claims asserted as secured

                                       2
Case 19-00450-SMT   Doc 42   Filed 08/14/19 Entered 08/14/19 16:44:05   Desc Main
                             Document Page 3 of 4


claims would be in their entirety secured claims.2

      Even with Old Line’s secured claim limited to $305,225.54 as

asserted on its proof of claim in this case and the 30th Street

secured claim limited to $250,120 (the debtor’s valuation of that

property), the secured claims in this case should stand, as of

the petition date, at in excess of $1,348,362.37 based on liens

on the other properties having increased in amount from the

amounts listed below that were asserted on proofs of claim in the

prior case:

      Collateral       Secured Claim Asserted

      Pa. Ave.           $305,225.54       (Old Line Bank)
      Ord Street          $59,210.54       (Wells Fargo)
      Forrester St.      $280,575.56       (Wells Fargo)
      Ord Street         $226,663.03       (Wells Fargo)
      30th Street        $250,120.00       (Wells Fargo)
      Mellon Street      $135,390.62       (Wells Fargo)
      Mellon Street       $91,177.08       (Bank of New York Mellon)
      Total            $1,348,362.37

That $1,348,242.37 amount exceeds the $1,257,850 secured debt




      2
        In the debtor’s prior case, the Chapter 13 trustee moved
to dismiss on the basis that the secured claims in the case stood
at $1,367,052.54. That amount equals the amount derived when the
amounts of the secured claims that were asserted are adjusted by
limiting the 30th Street lien to $250,000. However, the Chapter
13 trustee did not explain how she derived the $1,367,052.54
amount.

                                       3
Case 19-00450-SMT                                                                              Doc 42   Filed 08/14/19 Entered 08/14/19 16:44:05   Desc Main
                                                                                                        Document Page 4 of 4


limitation under § 109(e).3

                              The debtor noted in his motion to impose the automatic stay

that his secured debts have been reduced because the Mellon

Street property was sold at a foreclosure sale.                                                                                        However, that

sale occurred postpetition.                                                                                   The secured debt limit in § 109(e)

is tested as of the petition date, and under 11 U.S.C. § 348(a),

the conversion of a case to another chapter “does not effect a

change in the date of the filing of the petition . . . .”

                              It is thus

                              ORDERED that by August 21, 2019, the debtor shall file a

writing showing cause why his motion to convert this case to

Chapter 13 ought not be denied, and, if the motion to convert to

Chapter 13 is not disposed of beforehand, an evidentiary hearing

on the motion to convert to Chapter 13 will be held on September

4, 2019, at 10:30 a.m.

                                                                                                                            [Signed and dated above.]

Copies to: Recipients of e-notifications of orders; entities on
the BNC mailing list.



                              3
        As to the § 109(e) issue, the debtor’s schedules
regarding the secured claims against the debtor are not helpful.
They fail to list the secured claims against the Ord Street
property; understate (in comparison to Old Line’s proof of claim
in this case) the amount of the Old Line mortgage on the
Pennsylvania Avenue property; list the Forrester Street lien at
an amount less than the amount Wells Fargo claimed in the prior
case; list Wells Fargo as having a $59,129.00 secured claim
against the Pennsylvania Avenue property when Wells Fargo has not
claimed such a lien interest; and do not list the liens on the
Mellon Street property.

R:\Common\TeelSM\Judge Temp Docs\Phillips (Vincent) Order re Mtn to Convert to Ch. 13 v4.wpd
                                                                                                                  4
